Citation Nr: 1010476	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-30 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  

3.	Entitlement to accrued benefits.  

4.  Entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active duty service from June 1948 to July 
1971.              

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the Veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  

The Board observes that the March 2007 rating decision on 
appeal did not address the merits of the claim for 
nonservice-connected death pension benefits.  However, the RO 
did note in a March 2007 letter that the appellant's income 
exceeded the death pension limit set by law and thereafter 
adjudicated the claim in an October 2007 statement of the 
case (SOC).  Appellate review is generally initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after a statement of the case is furnished. 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  
Because in this case the RO first adjudicated the issue in 
the SOC, the appellant's indication in an October 2007 VA 
Form 9 that she wished to appeal this issue would ordinarily 
be construed as an NOD that would prompt the Board to remand 
that claim for the RO to issue an SOC and provide a 
reasonable amount of time for the appellant to submit a 
substantive appeal. See Manlincon v. West, 12 Vet. App. 238 
(1999).  However, because an SOC was already issued which 
notified the appellant of the regulations pertaining to the 
issue and explained the reason for the denial of entitlement 
to death pension benefits, to remand the claim to have an 
supplemental statement of the case (SSOC) issued would be 
superfluous. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).  Therefore, the Board 
concludes that its jurisdiction extends to consideration of 
the issue of entitlement to nonservice-connected death 
pension benefits and that the appellant will not be 
prejudiced by considering the issue on appeal. See Rowell, 4 
Vet. App. at 17 (holding that lack of timely filed 
substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by a timely notice of disagreement); 
Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that, 
where Board proceeded to review claims on appeal where no 
substantive appeal was filed, Board implicitly waived the 
filing requirement of the substantive appeal as to those 
claims).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Board finds that a remand is warranted in this case on 
five bases.  

First, as the Veteran's representative indicated in the 
February 2010 informal hearing presentation of record, it 
appears that outstanding private medical records have not 
been obtained by VA.  Specifically, it was noted that the 
Veteran was treated at a hospice care facility prior to his 
death.  However, records reflecting such treatment are not of 
record.  The Board notes that the Veteran's death certificate 
does indicate that he died at hospice.  Therefore, the RO 
should attempt to obtain any outstanding records pertaining 
to such treatment, as this information could be relevant to 
the appellant's claim for service connection for the cause of 
the Veteran's death.   

Second, a medical opinion has not been obtained to 
specifically determine whether the Veteran's cause of death 
was related to his military service.  His death certificate 
indicates that he died in August 2006, and the immediate 
cause of death was listed as pancreatic cancer.  At the time 
of his death, service connection had been established for 
prostate cancer, postoperative residuals of a laminectomy, 
corns on his feet, and hearing loss.  A January 2007 VA 
examiner opined that it was at least as likely as not that 
the Veteran's cause of death was pancreatic cancer and not 
diabetes mellitus or prostate cancer.  However, the examiner 
did not address whether the Veteran's pancreatic cancer was 
related to his military service, including herbicide 
exposure. 

Although pancreatic cancer is not on the list of diseases 
that VA has associated with Agent Orange exposure, the 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. §§ 
3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure. See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. Therefore, the 
Board finds that a medical opinion is necessary for the 
purpose determining the nature and etiology of the Veteran's 
cause of death.

Third, the RO denied the appellant's claim for death pension 
benefits in an October 2007 SOC because her income exceeded 
the limit of $7,329.  In particular, it was noted that 
records from the Social Security Administration (SSA) showed 
that she receives $12,846 per year from the agency and that a 
VA Form 21-534 indicated that she receives $4,224 per year 
from a pension and $459 from other sources.  However, in her 
October 2007 VA Form 9, the appellant questioned where VA had 
obtained the amount of $459 in other sources.  The Board 
notes that the appellant submitted a VA Form 21-534 in 
September 2006 in which she reported having $739 in monthly 
income from SSA and $352 in the form of a monthly pension 
from Spiegel.  In a VA Form 21-534 dated in December 2006, 
the appellant did not list her amount of income, and in April 
2007, she submitted a VA Form 21-0518-1 in which she reported 
$977 in monthly income from SSA, $352 from Spiegel, and $746 
from "WSP."  It is unclear as to the source where VA 
obtained the amount of $459.  As such, the RO should take 
this opportunity to clarify how these amounts were determined 
and offer the appellant an opportunity to respond to ensure 
that the amounts are correct prior to adjudication by the 
Board.  

Fourth, the March 2007 rating decision denied entitlement to 
service connection for type II diabetes mellitus for accrued 
benefits purposes.  In particular, the RO noted that the 
Veteran had been exposed to Agent Orange, but found that the 
evidence showed that his diabetes was the result of his 
nonservice-connected pancreatic cancer rather than the result 
of herbicide exposure.  The appellant subsequently submitted 
a statement in April 2007 in which she did not specifically 
discuss diabetes mellitus, but did indicate that the Veteran 
served in Vietnam and believed that a lot of his illness was 
due to his military service.  In July 2007 and October 2007, 
she also noted that the Veteran served in Vietnam and Korea 
and was exposed to Agent Orange.  She once again stated that 
he had many health issues that were caused by his service.  
To date, however, the RO has not issued a statement of the 
case (SOC) in response to what can be liberally construed as 
the appellant's notice of disagreement (NOD). See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2009); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute an NOD under the law.), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task). 
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
certify this issue to the Board only if the appellant 
perfects her appeal in a timely manner. See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Fifth, the Board notes that a decision on the claim for 
accrued benefits could change the outcome of the appellant's 
claim for DIC pursuant to 38 U.S.C.A. § 1318.  As such, the 
accrued benefits claim is inextricably intertwined with the 
DIC claim currently on appeal.  For this reason, the issue of 
entitlement to accrued benefits must be resolved prior to 
resolution of the DIC issue. See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Accordingly, a remand is required for 
the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who provided treatment for 
the Veteran's pancreatic cancer.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for 
medical records from a hospice care 
facility where the Veteran was being 
treated at the time of his death.

2.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including his service treatment records 
and post-service medical records.  It 
should be noted that the Veteran is 
presumed to have been exposed to certain 
herbicide agents, including Agent Orange, 
during his military service.  

The examiner should comment as to whether 
it was at least as likely as not that any 
of the Veteran's service-connected 
disabilities were a principal or 
contributory cause of his death.  (The 
term "contributory cause of death" 
means one inherently not related to the 
principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; or, 
which aided or lent assistance to the 
production of death.  It is not 
sufficient that a disorder, may have 
casually shared in producing death, but 
rather there must be a causal 
connection.)

The examiner should also state whether it 
is at least as likely as not that the 
Veteran's pancreatic cancer was due to 
his herbicide exposure in service or was 
otherwise causally or etiologically 
related to his military service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO should notify the appellant of 
the income limits for nonservice-
connected death pension benefits and 
provide her with the opportunity to 
respond with her current income 
information.  With the assistance of her 
representative, she should provide 
information regarding her income and 
exclusions from income, including all 
unreimbursed medical expenses, for the 
period from August 2006 to the present. 

4.  The RO should then review the record 
and prepare a detailed accounting of the 
calculation of the appellant's countable 
income and exclusions from August 2006 to 
the present.

5.  The RO should issue the appellant a 
statement of the case addressing the 
issue of entitlement to accrued benefits.  
The statement of the case should include 
a discussion of all relevant evidence 
considered and citation to all pertinent 
law and regulations.  Thereafter, the 
appellant should be given an opportunity 
to perfect an appeal by submitting a 
timely substantive appeal in response 
thereto.  The RO should advise the 
appellant that the issue will not be 
reviewed by the Board following the 
issuance of the statement of the case 
unless she perfects her appeal.

6.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the actions taken in the 
preceding paragraphs.  

7.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




